



Exhibit 10.1

[logo1.jpg]
October 16, 2013
Mr. Jonathan F. Pedersen
16 Shek O
Hong Kong


Dear Jon:
We are pleased to offer you the position of Chief Legal Officer/General Counsel
and Secretary at Waiter Investment Management Corp. (“Walter” or the “Company”).
We believe that you have the potential to add significant value to the Walter
business and look forward to your joining the team. The purpose of this letter
agreement (this “Agreement”) is to outline the terms of your employment with the
Company. This offer is contingent upon the satisfactory completion of
background, reference and credit checks, and a drug test, which Walter
acknowledges has been completed as of the date of execution.
1.
As Chief Legal Officer/General Counsel and Secretary, you will report to and
serve at the direction of the Chief Executive Officer of the Company. In your
capacity as Chief Legal Officer/General Counsel and Secretary, you will be
responsible for managing corporate legal matters, advising management and the
Board of Directors of the Company (the “Board of Directors” or the “Board”) on
legal and corporate governance issues, serving as Secretary of the Company and
its Board of Directors in accordance with its charter, by-laws and any legal
requirements, ensuring compliance with Securities and Exchange Commission
(“SEC”), stock exchange and other securities law and public reporting company
matters, and providing senior management oversight and Board of Director support
for executive compensation matters. Such responsibilities may change from time
to time; provided that such changed responsibilities shall be consistent in all
material respects with your title.

2.
While employed hereunder, you will be eligible to receive the following payments
and benefits:

(a)
Base Salary

Your base salary will be $430,000 per year which shall be subject to annual
review and potential increase (but not decrease) by the Board of Directors and
paid in accordance with the regular payroll practices of the Company, as they
may

3000 Bayport Drive, Suite 1100, Tampa, Florida 33607
813.421.7600 www.walterinvestment.com
        

--------------------------------------------------------------------------------



change from time to time. Your base salary, as in effect from time to time, is
hereinafter referred to as the “Base Salary.”
(b)
Sign-On Bonus/Equity

(i)
We have agreed to pay you, in a cash lump sum payment, a signing bonus of
$200,000 (the “Sign-On Bonus”), on the first payroll date to occur following the
completion of 30 days of employment, provided you are employed on the payment
date or your employment has been terminated by the Company other than for Cause
(as defined below) prior to the payment date. In the event that you voluntarily
leave the Company (other than as a result of Constructive Termination (as
defined below)), or your employment is terminated by the Company for Cause, in
either case, within three years of the date of the commencement of your
employment with Walter (such actual commencement date, the “Start Date”), you
will be required to repay, on a pro-rated basis based on a fraction, the
numerator of which is 36 less the number of full months of employment with the
Company you have completed since the Start Date and the denominator of which is
36, any Sign-On Bonus paid within thirty (30) days of the termination date.

(ii)
You will be granted an award of 20,000 restricted stock units (“RSUs”) on the
Start Date, which shall be evidenced by a grant agreement incorporating the
following terms. Subject to your continued employment through each applicable
vesting date, the RSUs shall vest and all restrictions shall lapse as follows:
50% of the RSUs shall vest and the restrictions shall lapse on the date that is
eighteen (18) months following the date of grant and the remaining 50% of the
RSUs shall vest and the restrictions shall lapse on the date that is thirty-six
(36) months following the date of grant and, in each case, the RSUs will be
settled in shares of common stock of the Company as soon as administratively
feasible after the applicable vesting date, but in no event more than thirty
(30) days thereafter. In the event that, prior to the applicable vesting date,
you voluntarily leave the Company (other than as a result of Constructive
Termination), or your employment is terminated by the Company for Cause, any
unvested RSUs will be forfeited. In the event that your employment terminates
due to your death or Disability (as defined below), or there is a Change of
Control (as defined below) of the Company and your position is eliminated within
six months of such Change of Control, any outstanding unvested RSUs will vest
immediately. In the event that you voluntarily leave the Company as a result of
Constructive Termination or your employment is terminated by the Company other
than for Cause, any outstanding unvested RSUs will vest immediately. For
purposes of this Agreement, (x) “Change of Control” shall mean a change of
ownership of the Company, a change in the effective control of the


2
        

--------------------------------------------------------------------------------



Company, or a change in the ownership of a substantial portion of the assets of
the Company, in each case, within the meaning of Treas. Reg. Section
1.409A-3(i)(5) and (y) “Disability” shall mean your inability or failure to
perform your duties hereunder for a period of ninety (90) consecutive days or a
total of one hundred twenty (120) days during any twelve (12) month period due
to any physical or mental illness or impairment, or a determination by a medical
doctor chosen by the Company to the effect that you are substantially unable to
perform your duties hereunder due to any physical or mental illness or
impairment. The RSUs shall be subject to such other terms and conditions as may
be established by the Company’s Compensation Committee and shall be awarded
under and subject to the terms and conditions of the Company’s 2011 Omnibus
Incentive Plan.
(c)
Bonus

You will be eligible to participate in the Company’s Management Incentive Plan,
as it may be amended from time to time (the “MIP”) and you will be eligible to
earn an annual target bonus under the MIP of 150% of your Base Salary or
$645,000 at your current Base Salary, with the potential to increase your bonus
to a maximum of 200% of your Base Salary or $860,000 at your current Base Salary
in accordance with the terms of the MIP; provided, however, that the actual
amount of your bonus will be dependent upon the achievement of annual financial
and other goals consistent with those established for other members of executive
management, as well as the accomplishment of individual objectives, established
annually no later than the end of the second quarter of the Company’s fiscal
year and communicated to you in writing (the actual bonus awarded to you in any
given year, which may be greater or less than your target bonus, and may be zero
if minimum thresholds are not met, is referred to herein as your “Annual Bonus”
for that year (the “Bonus Year”). Unless otherwise expressly provided for
herein, in order to be eligible to receive an Annual Bonus you must be employed
by the Company at the time the bonus is paid. The bonus for any Bonus Year will
be payable to you in accordance with the terms of the MIP at the same time as
other senior executives of the Company are paid, after the Company closes its
books for the Bonus Year. Notwithstanding anything to the contrary in the MIP,
provided that you are employed by the Company at the time your Annual Bonus in
respect of the 2013 calendar year is paid, such bonus will be pro-rated based on
the percentage of the 2013 calendar year that will have elapsed from your Start
Date through December 31, 2013. For calendar year 2014, notwithstanding anything
to the contrary in the MIP, provided that you are employed by the Company at the
time the bonus is paid, you will be guaranteed an Annual Bonus in cash of 150%
of your Base Salary or $645,000 at your current Base Salary, payable under the
terms and conditions of the 2014 MIP (the “2014 Guaranteed Bonus”).
Notwithstanding anything herein to the contrary, with respect to any Annual
Bonus to be paid, such bonus shall be paid in accordance with the Company’s

3
        

--------------------------------------------------------------------------------



annual 162(m) bonus plan and to the extent required, shall be structured to
comply with Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”) as performance based compensation thereunder; provided however, any
portion of the Annual Bonus not deductible by the Company, shall be deferred
until it can be paid by the Company on a tax deductible basis.
(d)
Long-Term Incentive

You will be entitled to participate in the Company’s long-term incentive plan(s)
as in effect from time to time, beginning with the 2014 Company award cycle,
and, subject to your continued employment through and including the grant date,
will receive a grant under the plan(s) with a minimum economic value of $500,000
on the date of the award. The components (including the equity vehicle) and
terms of any award, and the methodology for determining the economic value for
such awards shall be as provided in the plan(s) or otherwise as determined by
the Company’s Compensation Committee in its discretion and provided to you in a
grant document memorializing such terms.
(e)
Benefits

(i)
You will be entitled to receive from the Company prompt reimbursement for all
reasonable out-of-pocket business expenses incurred by you in the performance of
your duties hereunder, in accordance with the most favorable policies, practices
and procedures of the Company relating to reimbursement of business expenses
incurred by Company directors, officers or employees in effect at any time
during the 12 month period preceding the date you incur the expenses; provided,
however, that any such expense reimbursement will be made no later than the last
day of the calendar year following the calendar year in which you incur the
expense, will not affect the expenses eligible for reimbursement in any other
calendar year, and cannot be liquidated or exchanged for any other benefit.

(ii)
You will be eligible to participate in the Company’s group life and health
insurance benefit programs that are generally applicable to executives, in
accordance with their terms, as they may change from time to time.

(iii)
You will be eligible to participate in the Company’s retirement plan that is
generally applicable to salaried employees, as it may change from time to time
and in accordance with its terms, Your eligibility to participate will be
consistent with the requirements of ERISA.

(iv)
You will be entitled to 30 days of annual vacation with carryover to be treated
as per the Company’s vacation policy, as it may change from time to time.


4
        

--------------------------------------------------------------------------------



(v)
Your Benefits under this Agreement, including grants to you under the Company’s
long-term incentive plan(s), will be subject to periodic review and increase by
the Board of Directors.

(f)
Recapitalization

Any equity award agreement will provide that in the event of any change in the
capitalization of the Company such as a stock split or a corporate transaction
such as a merger, consolidation, separation or otherwise, the number and class
of any equity you may have received, shall be equitably adjusted by the
Compensation Committee, in its sole discretion, to prevent dilution or
enlargement of rights.
(g)
Relocation

It is agreed and understood that in order to perform the functions of your
position you will be required to relocate to the Tampa, Florida area. Such
relocation is reasonably expected to occur no later than 180 days following the
Start Date. You will be provided with relocation assistance for your move to the
Tampa area, up to a maximum reimbursement amount of $250,000, for reasonable
rent (to the extent applicable) and reasonable relocation expenses, including
the cost of packing, insuring and transporting normal household goods using a
carrier acceptable to Walter, customary closing costs associated with the
purchase of a new home and for broker fees on your current residence up to 6%,
if you sell/list your home during the first 12 months of the Start Date;
provided, however, that any such expense reimbursement will be made no later
than the last day of the calendar year following the calendar year in which you
incur the expense, will not affect the expenses eligible for reimbursement in
any other calendar year, and cannot be liquidated or exchanged for any other
benefit. Should you voluntarily terminate your employment (other than as a
result of Constructive Termination) or if your employment is terminated by the
Company for Cause, in each case, within two years of your Start Date, you will
be required to repay your relocation assistance at a pro-rated amount,
pro-rated, in the same manner as the Sign-On Bonus, within thirty (30) days of
the termination date.
3.
It is agreed and understood that your employment with the Company is to be at
will, and either you or the Company may terminate the employment relationship at
any time for any reason, with or without Cause, and with or without notice to
the other; nothing herein or elsewhere constitutes or shall be construed as a
commitment to employ you or to pay you severance, other than as stated herein,
for any period of time.

4.
Outside Interests: While employed by Walter, you agree to devote your full
business time and best efforts to the performance of your duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere with the rendition of such
services either directly or indirectly without the prior written consent of the
Chief Executive Officer. Notwithstanding the foregoing, you may manage your
personal finances and engage in charitable and civic


5
        

--------------------------------------------------------------------------------



activities, so long as such activities do not conflict or interfere with the
performance of your responsibilities hereunder.
5.
You agree that all inventions, improvements, trade secrets, reports, manuals,
computer programs, systems, tapes and other ideas and materials developed or
invented by you during the period of your employment with the Company, either
solely or in collaboration with others, which relate to the actual or
anticipated business or research of the Company, which result from or are
suggested by any work you may do for the Company, or which result from use of
the Company’s premises or the Company’s customers’ property (collectively, the
“Developments”) shall be the sole and exclusive property of Walter. You hereby
assign to the Company your entire right and interest in any such Developments,
and will hereafter execute any documents in connection therewith that Walter may
reasonably request.

6.
As an inducement to the Company to make this offer to you, you represent and
warrant that, as of the Start Date, you are not a party to any agreement or
obligation for personal services, and there exists no impediment or restraint,
contractual or otherwise on your power, right or ability to accept this offer
and to perform the duties and obligations specified herein.

7.
In the event that your employment is terminated for any reason, you will receive
(i) accrued but unpaid Base Salary earned through the date of termination,
payable in accordance with the Company’s usual payment practices plus (ii)
payment for any accrued but unused vacation days, to the extent, and in the
amounts provided under the Company’s usual policies and arrangements (the
“Accrued Obligations”).

Separately, and, in addition to the Accrued Obligations and any vesting of
equity-based awards as expressly provided for herein, in the event that your
employment(x) is terminated by the Company without Cause, (y) is terminated by
you as a result of Constructive Termination, or (z) terminates due to Disability
or death (clauses (x) —(z), each, a “Good Leaver Termination”), in each case,
the Company will continue to pay (i) your Base Salary as in effect on the
termination date for a period of eighteen (18) months, payable in accordance
with the Company’s normal payroll practices, as they may change from time to
time, (ii) your Annual Bonus (which shall be in an amount that is consistent
with other Company executives of your level) for a period of eighteen (18)
months, payable at the same time Annual Bonuses would otherwise be payable had
you remained employed during such period, (iii) any earned but unpaid Annual
Bonus for any year preceding the year in which the date of termination occurs
and a pro-rated Annual Bonus for the year of termination, in each case, payable
in accordance with the terms of the MIP, and (iv) the Company’s contribution
towards your health, dental and vision benefits for a period of eighteen (18)
months. In the event such termination occurs prior to the date on which payment
of the 2014 Guaranteed Bonus would have been paid had your employment not
terminated, the bonus calculation under this paragraph with regard to the
payment of any bonus calculated using the 2014 calendar year shall be no less
than $645,000 and that part of the bonus shall be paid in cash. For the sake of
clarity, should

6
        

--------------------------------------------------------------------------------



your employment terminate pursuant to clause (x), (y) or (z) above on June 30 of
any given year, you will be paid the pro-rated Annual Bonus for the year in
which your employment terminated, plus, the balance of the Annual Bonus for the
remainder of the year in which your employment terminated (i.e., the Annual
Bonus for the first six months of your 18 month severance period) plus the full
Annual Bonus for the following year (the Annual Bonus for the remaining 12
months of the 18 month severance period).
Payment of the foregoing severance payments and benefits is subject to (a) your
execution, delivery and non-revocation of a release, including a release of any
claims against the Company and its subsidiaries, substantially in the form
attached hereto as Appendix 1 within thirty (30) days following the termination
of your employment, (b) your compliance with the provisions of Sections 8 and 9
of this Agreement, and (c) your resignation, effective as of the date of your
termination of employment, as an officer and/or director of the Company or any
of its subsidiaries or affiliates. In order to be entitled to the foregoing in
the event of Constructive Termination, you must provide written notice,
including details describing the basis of your claim, to the Company within 60
days of the occurrence of the event(s) giving rise to a claim of Constructive
Termination, and the Company will have 30 days to remedy any non-compliance. In
the event the Company fails or is unable to remedy any non-compliance, the
effective date of your termination of employment shall be 90 days from the date
the Company received notice, unless otherwise agreed in writing by you and the
Company. Should you fail to provide the foregoing notice, you will thereafter be
barred from receiving treatment under the Constructive Termination definition
based upon the events giving rise to the claim.
Any grants of equity that you receive subsequent to the date of this Agreement
and the disposition of such awards shall be subject to the terms and conditions
of the plan or program under which the awards are granted; provided; however,
that, to the extent not inconsistent with such plan or program, any such awards
will provide that, in the event of a Good Leaver Termination, all such
outstanding unvested awards shall immediately vest.
For purposes of this Agreement, “Cause” shall mean (A) conviction of, or plea of
guilty or nolo contendere to, a felony arising from any act of fraud,
embezzlement or willful dishonesty in relation to the business or affairs of the
Company, (B) conviction of, or plea of guilty or nolo contendere to, any other
felony which is materially injurious to the Company or its reputation or which
compromises your ability to perform your job function, and/or act as a
representative of the Company, or (C) a willful failure to attempt to
substantially perform your duties (other than any such failure resulting from
your Disability), after a written demand for substantial performance is
delivered to you that specifically identifies the manner in which the Company
believes that you have not attempted to substantially perform such duties, and
you have failed to remedy the situation, to the extent possible, within fifteen
(15) business days of such written notice from the Company or such longer time
as may be reasonably required to remedy the situation, but no longer than
forty-five (45) calendar days. For purposes of this definition, no act or
failure to act on your part shall be considered to be Cause if done, or omitted
to be done, by you in good faith and with the reasonable belief that the action
or omission

7
        

--------------------------------------------------------------------------------



was in the best interests of, or were not, in fact, materially detrimental to
the Company or a Company subsidiary.
For purposes of this Agreement, “Constructive Termination” shall mean, without
your written consent: (A) a material failure of the Company to comply with the
provisions of this Agreement; (B) a material diminution of your position
(including status, offices, title and reporting relationships), duties or
responsibilities or pay; (C) any purported termination of your employment other
than for Cause; or (D) if you are required to relocate more than 50 miles from
the Company’s Tampa, Florida location; provided however, that any isolated,
insubstantial or inadvertent change, condition, failure or breach described
under clauses (A) — (D) above which is not taken in bad faith and is remedied by
the Company promptly after the Company’s actual receipt of notice from you as
provided in this Section 7 shall not constitute Constructive Termination. For
purposes of this Agreement, a material diminution in pay shall not be deemed to
have occurred if the amount of your bonus fluctuates due to (i) a failure of the
Company to meet financial targets or performance considerations under the MP or
other Company incentive plan applicable to you and in effect from time to time
or (ii) you experience a reduction in salary that is relatively comparable to
reductions imposed upon all senior executives of the Company. To be entitled to
severance benefits on the basis of Constructive Termination, the event causing
Constructive Termination must not be implemented for the purpose of avoiding the
restrictions of Section 409A of the Code.
Notwithstanding anything herein or in any agreement you may enter into
subsequent to the date of this Agreement to the contrary, in connection with any
termination of employment by you due to “retirement”, you shall be treated
generally in the same manner as any other senior executive of the Company who
reports directly to the Chief Executive Officer who retires within six (6)
months prior to or six (6) months following, in each case, the date of your
termination due to “retirement”, as it relates to the definition of “retirement”
and treatment of compensation, equity-based awards and benefits other than in
the case of any special, unique or one-time “retirement” treatment for a senior
executive of the Company as may be approved by the Company’s Compensation
Committee in its sole and absolute discretion.
8.
Non-Compete/Non-Solicit. It is understood and agreed that you will have
substantial relationships with specific businesses and personnel, prospective
and existing, vendors, contractors, customers, and employees of the Company that
result in the creation of customer goodwill. It is also understood and agreed
that the business of the Company is national in scope and that your duties could
be conducted remotely. Therefore, while employed by the Company and continuing
for a period of eighteen (18) months following the termination of your
employment for any reason (the “Restricted Period”), unless the Board of
Directors approves an exception, you shall not, directly or indirectly, for
yourself or on behalf of, or in conjunction with, any other person, persons,
company, partnership, corporation, business entity or otherwise:


8
        

--------------------------------------------------------------------------------



(a)
Call upon, solicit, write, direct, divert, influence, accept business (either
directly or indirectly) with respect to any account or customer or prospective
customer of the Company or any corporation controlling, controlled by, under
common control with, or otherwise related to the Company or its affiliates, in
each case, for any purpose that is inconsistent with this non-compete provision;

(b)
Accept employment from or become an independent contractor for any Competitor
(as defined below) of the Company pursuant to which you would have the same or
substantially similar duties, in whole or in part, to the duties that you
perform for the Company; provided, however, that the restrictions in this clause
(b) shall be effective and binding only to the extent permissible under any
applicable professional rules of conduct and/or ethics, including, but not
limited to, Rule 4-5.6 of the Florida Rules of Professional Conduct; or

(c)
Hire away any independent contractors or personnel of Walter and/or entice any
such persons to leave the employ of the Company without the prior written
consent of the Company; provided, however, that the restriction contained in
this clause (c) shall extend through the one (1) year anniversary of the
expiration of the Restricted Period.

For purposes of this Agreement, “Competitor shall mean any business or division
or unit of any business which provides, in whole or in part, in the United
States of America, servicing for and/or the origination of mortgages and/or
reverse mortgages.
9.
Non-Disparagement. Following the termination of your employment under this
Agreement for any reason, neither you nor the Company shall, directly or
indirectly, for yourself or itself, or on behalf of, or in conjunction with, any
other person, persons, company, partnership, corporation, business entity or
otherwise:

(a)
Make any statements or announcements or give anyone authority to make any public
statements or announcements concerning the termination of your employment with
the Company, other than a mutually agreeable press release, if any, or

(b)
Make any statements that are inflammatory, detrimental, slanderous, or negative
in any way to the interests of you or the Company.

(c)
Nothing in this section shall prevent either party from testifying or responding
truthfully to any request for discovery or testimony in any judicial or
quasi-judicial proceeding or any government inquiry, investigation or other
proceeding.

10.
You acknowledge and agree that you will respect and safeguard the Company’s
property, trade secrets and confidential information. You acknowledge that the
Company’s electronic communication systems (such as email and voicemail) are
maintained to assist in the conduct of the Company’s business and that such
systems and data exchanged or stored thereon are Company property. In the event
that your employment with the


9
        

--------------------------------------------------------------------------------



Company terminates for any reason, you agree not to disclose any Company trade
secrets or confidential information you acquired while an employee of the
Company to any other person or entity, including without limitation, a
subsequent employer, or use such information in any manner; provided, however,
that any information which enters the public domain other than by breach of this
Agreement shall not be considered confidential and provided, further, that
nothing in this section shall prevent either party from testifying or responding
truthfully to any request for discovery or testimony in any judicial or
quasi-judicial proceeding or any government inquiry, investigation or other
proceeding.
11.
You understand and agree that if any of Walter’s financial statements are
required to be restated due to errors, omissions, fraud, or misconduct, in each
case, occurring after the Start Date, the Board may, in its sole discretion but
acting in good faith, direct that the Company recover from you all or a portion
of any past or future compensation paid by the Company to you after the Start
Date with respect to any Walter fiscal year for which the financial results are
negatively affected by such restatement. For purposes of this paragraph, errors,
omissions, fraud, or misconduct may include and are not limited to circumstances
where Walter has been required to prepare an accounting restatement due to
material noncompliance with any financial reporting requirement, as enforced by
the SEC, and the Board of Directors has determined in its sole discretion that
you had knowledge of the material noncompliance or the circumstances that gave
rise to such noncompliance and failed to take reasonable steps to bring it to
the attention of the appropriate individuals within the Company, or you
personally and knowingly engaged in practices which materially contributed to
the circumstances that enabled a material noncompliance to occur.

12.
Tax Compliance Delay in Payment. This Agreement is intended to comply with
Section 409A of the Code and will be interpreted accordingly. References under
this Agreement to the termination of your employment shall be deemed to refer to
the date upon which you have experienced a “separation from service” within the
meaning of Section 409A of the Code. If the Company reasonably determines that
any payment or benefit due under this Agreement, or any other amount that may
become due to you after termination of employment, is subject to Section 409A of
the Code, and also determines that you are a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code, upon your termination of employment for
any reason other than death (whether by resignation or otherwise), no amount may
be paid to you or on your behalf earlier than six months after the date of your
termination of employment (or, if earlier, your death) if such payment would
violate the provisions of Section 409A of the Code and the regulations issued
thereunder, and payment shall be made, or commence to be made, as the case may
be, on the date that is six months and one day after your termination of
employment (or, if earlier, one day after your death). For this purpose, you
will be considered a “specified employee” if you are employed by an employer, or
a subsidiary of a company, that has its stock publicly traded on an established
securities market or certain related entities have their stock traded on an
established securities market and you are a “key employee”, with the exact
meaning of “specified employee”, “key employee” and “publicly traded”


10
        

--------------------------------------------------------------------------------



defined in Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder.
Notwithstanding the above, the Company hereby retains discretion to make
determinations regarding the identification of “specified employees” and to take
any necessary corporate action in connection with such determination. To the
extent any reimbursements or in-kind benefits due to you under this Agreement
constitute “deferred compensation” under Section 409A of the Code, any such
reimbursements or in-kind benefits shall be paid to you in a manner consistent
with Treasury Regulation Section 1.409A-3(i)(1)(iv). For purposes of Section
409A of the Code, each payment made under this Agreement shall be designated as
a “separate payment” within the meaning of Section 409A of the Code.
13.
You acknowledge and agree that you have read this Agreement carefully, have been
advised by the Company to consult with an attorney regarding its contents, and
that you fully understand the same.

14.
The Company may withhold from any amounts payable under this Agreement such
Federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

15.
It is agreed and understood that this Agreement shall constitute our entire
agreement with respect to the subject matter hereof and shall supersede all
prior agreements, discussions, understandings and proposals (written or oral)
relating to your employment with the Company. This Agreement will be interpreted
under and in accordance with the laws of the State of Florida without regard to
conflicts of laws. The parties hereto agree to resolve any dispute over the
terms and conditions or application of this Agreement through binding
arbitration pursuant to the rules of the American Arbitration Association
(“AAA”). The arbitration will be heard by one arbitrator to be chosen as
provided by the rules of the AAA and shall be held in Tampa, Florida.
Notwithstanding the foregoing, in the event of a breach or threatened breach of
the provisions of Sections 8-10, the party that is in breach or in threatened
breach acknowledges and agrees that the other party will suffer irreparable harm
that is not subject to being cured with monetary damages and that the aggrieved
party shall be entitled to injunctive relief in a state court of the State of
Florida. In any case, in the event you prevail in the dispute, the Company will
pay your reasonable fees and costs in connection with the matter (including
attorneys’ fees). Whether you have prevailed or not shall be determined by the
arbitrator or the court, as the case may, or if the arbitrator or court declines
to determine whether or not you have prevailed, you will be deemed to have
prevailed if in the case of monetary damages you receive in excess of 50% of
what you demanded, or if the case has been filed against you, if the Company
receives less than 50% of what it has demanded.

16.
Any notice given to you under this Agreement shall be provided to you at the
last known address on file with a copy to Evan Belosa, Esq., Cadwalader,
Wickersham & Taft LLP, 1 World Financial Center, New York, New York 10281.

17.
Survival. The provisions of the following Sections shall survive termination or
expiration of this Agreement, 5, 8, 9, 10, 11, 15, and 17.


11
        

--------------------------------------------------------------------------------



[The Remainder of This Page is Intentionally Left Blank]



12
        

--------------------------------------------------------------------------------

13

If the terms contained within this Agreement are acceptable, please sign one of
the enclosed copies and return it to me in the envelope provided and retain one
copy for your records.
Very truly yours,
Walter Investment Management Corp.


    
By:    Mark O’Brien
Its:    Chairman and Chief Executive Officer


ACCEPTANCE
I have read the foregoing, have been advised to consult with counsel of my
choice concerning the same, and I fully understand the same. I approve and
accept the terms set forth above as governing my employment relationship with
the Company subject to the satisfactory completion of background, reference and
credit checks, and a drug test.
Signature _________________________________________     Date _______________



13
        

--------------------------------------------------------------------------------

14

If the terms contained within this Agreement are acceptable, please sign one of
the enclosed copies and return it to me in the envelope provided and retain one
copy for your records.
Very truly yours,
Walter Investment Management Corp.


/s/ Mark O'Brien    
By:    Mark O’Brien
Its:    Chairman and Chief Executive Officer


ACCEPTANCE
I have read the foregoing, have been advised to consult with counsel of my
choice concerning the same, and I fully understand the same. I approve and
accept the terms set forth above as governing my employment relationship with
the Company subject to the satisfactory completion of background, reference and
credit checks, and a drug test.
Signature _/s/ Jonathan F. Pedersen_________________________     Date _October
16, 2013__





14
        

--------------------------------------------------------------------------------


APPENDIX 1
SEPARATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS
This Separation Agreement and General Release of Claims (“Release”) is entered
into by and between Walter Investment Management Corp., and its subsidiaries,
predecessors, successors, assigns, affiliates, insurers and related entities,
(hereinafter collectively referred to as “Employer”) and Jonathan F. Pedersen
(hereinafter “Employee”). In consideration for the mutual promises set forth
below, Employer and Employee agree as follows:
1.    Employer and Employee are parties to a contract of employment (“Employment
Contract”) to which this Release has been attached and incorporated by
reference. Employee’s employment with Employer has been terminated and, pursuant
to the terms of the Employment Contract, Employee must execute this Release in
order to receive the severance set forth in the Employment Contract.
2.    In consideration for the promises and covenants set forth in the
Employment Contract and this Release, including, specifically but without
limitation, the general release set forth in paragraph 3 below, Employee will be
paid in accordance with Section 7 of the Employment Contract. Payments to
Employee will be made at such times as are set forth in the Employment Contract.
3.    Employee agrees, on behalf of himself, and his heirs, executors,
administrators, successors in interest and assigns that, except as specifically
provided herein, Employee will not file, or cause to be filed, any charges,
lawsuits, or other actions of any kind in any forum against Employer and/or its
officers, directors, employees, agents, successors and assigns and does hereby
further release and discharge Employer and all of its affiliated or related
entities, and each of their respective parents, successors, officers, directors,
employees, agents, successors and assigns (the “Released Parties”) from any and
all claims, causes of action, rights, demands, and obligations of whatever
nature kind or character which you may have, known or unknown, against them
(including those seeking equitable relief) alleging, without limitation, breach
of contract or any tort, legal actions under Title VII of the Civil Rights Act
of 1964, as amended, Section 1981 of the Civil Rights Act of 1966, as amended,
the Rehabilitation Act of 1973, as amended, the Employee Retirement Income
Security Act of 1974, as amended, the Fair Labor Standards Act of 1938, as
amended, the Age Discrimination in Employment Act of 1967, as amended, (the
“ADEA”) (except to the extent claims under the ADEA arise after the date on
which this Release is signed by Employee), the Older Workers’ Benefit Protection
Act, as amended, the Americans with Disability Act, the Civil Rights Act of
1991, or any state, Federal, or local law or any tort, contract, and
quasi-contract or other common law claim or cause of action concerning age,
race, religion, national origin, handicap, or any other form of discrimination,
or otherwise relating in any way to, Employee’s employment with the Company or
Employee’s separation from the Company or the Company (in its capacities as
Employee’s former employer or otherwise) or the other Released Parties,
including any and all future claims, except claims arising in connection with
rights and obligations under this Release or as

15
        

--------------------------------------------------------------------------------


specifically provided in paragraph 4 or 8 below. Employee further agrees to
waive and release any claim for damages occurring at any time after the date of
this Release because of any alleged continuing effect of any alleged acts or
omissions involving Employee and/or Employer which occurred on or before the
date of this Release.
4.    Notwithstanding anything contained in this Release to the contrary, the
general release set forth in paragraph 3 shall not apply to any claims under any
equity, option or other Employer incentive plan or award, which shall be
governed by the terms and conditions of such plan(s) or award. Furthermore,
claims to enforce the severance or surviving portions of the Employment Contract
and any rights to indemnification are expressly not released.
5.    Employee represents that he has not filed any charges, including, but not
limited to, charges against the Company with the Equal Employment Opportunity
Commission (“EEOC”), suits, claims or complaints against the Company or a
Released Party. This Release forever bars all actions, claims and suits which
arose or might arise in the future from any occurrences arising prior to the
date of this Release and authorizes any court or administrative agency to
dismiss any claim filed by Employee with prejudice. If any administrative agency
files any charge, claim or suit on Employee’s behalf, Employee agrees to waive
all rights to recovery of any equitable or monetary relief and attorneys’ fees.
6.    Except as required by law, and unless and until this Release is disclosed
by the Company or any of its affiliates as may be required by law, the parties
to this Release agree that the existence and terms of this Release will remain
confidential; provided that Employee may reveal the terms of the Release to
Employee’s legal, tax and financial advisors, and immediate family, in deciding
whether to execute this Release, so long as Employee advises each such person
that they must keep its terms confidential on the same basis as is required of
Employee.
7.    This Release shall not in any way be construed as an admission by Employer
or Employee that they have acted wrongfully with respect to each other or that
one party has any rights whatsoever against the other or the other Released
Parties.
8.    Employee and Employer specifically acknowledge the following:
a.
Employee does not release or waive any right or claim which Employee may have
which arises after the date of this Release.

b.
In exchange for this general release, Employee acknowledges that Employee has
received separate consideration beyond that which Employee is otherwise entitled
to under Employer’s policy or applicable law.

c.
Employee is releasing, among other rights, all claims and rights under the Age
Discrimination in Employment Act (“ADEA”) and the Older Workers’ Benefit
Protection Act (“OWBPA”), 29 U.S.C. §621, et seq.


16
        

--------------------------------------------------------------------------------


d.
Employee has twenty-one (21) days to consider this Release.

e.
Employee has seven (7) days to revoke this Release after acceptance. However,
this Release will not become effective and no consideration will be paid until
after the revocation of the acceptance period has expired. Additionally, for the
revocation to be effective, Employee must give written notice of Employee’s
revocation to Employer’s [General Counsel], stating “I hereby revoke the Release
and General Release of Claims I executed on [insert date]” and such revocation
must be postmarked via certified mail within such seven (7) day period to Walter
Investment Management Corp., attention Human Resources, 3000 Bayport Drive,
Tampa, FL 33607.

f.
Employee will resign as an officer and/or director of Walter Investment
Management Corp. or any of its affiliates or subsidiaries.

9.    Should Employee breach any provision of this Release, Employer’s
obligation to continue to pay the consideration set forth herein shall cease and
Employer shall have no further obligation to Employee. All other terms and
conditions of this Release, including, but not limited to, the general release
in paragraph 3 shall remain in full force and effect. Should Employer breach any
provision of this Release, the Employee’s obligations hereunder shall cease and
Employee shall have no further obligations pursuant to this Release.
10.    This Release shall be binding upon Employer, Employee and upon Employee’s
heirs, administrators, representatives, executors, successors and assigns, and
shall inure to the benefit of Employer and the other released parties and their
successors and assigns.
11.    Employee and Employer acknowledge that this Release and the Employment
Contract shall be considered as one document and that, except as set forth
herein and therein, including without limitation the provisions of paragraphs 4
and 8 of this Release, any and all prior understandings and agreements between
the parties to this Release with respect to the subject matter of this Release
and/or the Employment Contract are merged into the Employment Contract and this
Release, which fully and completely expresses the entire understanding of the
parties with respect to the subject matter hereof and thereof.
12.    Employee represents that no inducements, statements, or representations
have been made that are not set out in this Release and that Employee does not
rely on any inducements, statements, or representations not set forth herein or
therein. Employee further represents that he enters into this Release knowingly
and voluntarily and on his own free will and choice and that he has been
encouraged and given significant opportunity to consult with an attorney of his
choice.
13.    This Release shall in all respects be interpreted, enforced and governed
under the laws of the State of Florida. The language of all parts of this
Release shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties to this

17
        

--------------------------------------------------------------------------------


Release. Should any provision of this Release be declared or be determined by
any Court to be illegal or invalid, the validity of the remaining parts, terms
or provisions shall not be affected thereby and said illegal or invalid part,
term or provision shall be deemed not to be a part of this Release.
14.    This Release may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same
instrument.
JONATHAN F. PEDERSEN
WALTER INVESTMENT MANAGEMENT CORP.
 
 
 
 
   
By:    
 
 
Name Printed:    
Title:    
 
 
Date:    
Date:    




18
        